 1   [Submitting Counsel on Signature Page]

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                             NORTHERN DISTRICT OF CALIFORNIA
 7
       IN RE: JUUL LABS, INC., MARKETING,                    Case No. 19-md-02913-WHO
 8     SALES PRACTICES, AND PRODUCTS
       LIABILITY LITIGATION                                  CASE MANAGEMENT ORDER NO. 7:
 9
                                                             ORDER GOVERNING ADOPTION OF
10                                                           MASTER COMPLAINT (PERSONAL
       This Document Relates to:                             INJURY)  AND    SHORT    FORM
11
                                                             COMPLAINT (PERSONAL INJURY)
12     ALL ACTIONS

13
             This Stipulated Order shall govern all individual personal injury cases in MDL No. 2913.
14

15   In light of the number of complaints filed and anticipated in this Multi-District Litigation, the

16   inefficiency of drafting individual Complaints and Answers to those Complaints, and in order to

17   streamline the process for the Court’s consideration of dispositive motions, the Parties have agreed
18
     to the use of master pleadings. This Order sets forth the procedures governing this process.
19
     I.      APPLICABILITY OF ORDER
20
             1.      This Order applies to all personal injury cases currently pending in MDL No. 2913
21
     and to all personal injury actions that have or will be filed in, transferred, removed or otherwise
22

23   assigned, to this proceeding (collectively, “this MDL proceeding”). This Order is binding on all

24   Parties and their counsel in all such cases. This Order is not intended to alter the applicable
25   provisions of the Federal Rules of Civil Procedure or the Local Rules of this Court, except as
26
     specified herein or in any subsequent Pretrial Order.
27

28
                                                                   ORDER GOVERNING ADOPTION OF MASTER
                                                       1          COMPLAINT (PERSONAL INJURY) AND SHORT
                                                                      FORM COMPLAINT (PERSONAL INJURY)
 1   II.         MASTER PLEADINGS
 2               2.   On March 11, 2020, the PSC filed Plaintiffs’ Consolidated Master Complaint
 3
     (Personal Injury) (“Master Complaint”) on behalf of all individual Plaintiffs in this MDL
 4
     proceeding.1 This Order applies to all parties named in the Master Complaint including those parties
 5
     originally named in this MDL proceeding, (JUUL i.e. Labs, Inc., Altria Group, Inc., and Phillip
 6

 7   Morris USA, Inc.) (“CMO NO. 3 DEFENDANTS”)2 as well as the newly-named Defendants in the

 8   Master Complaint (“NEWLY-NAMED DEFENDANTS”).3

 9               3.   Attached as EXHIBIT A, is a form Short Form Complaint (Personal Injury)
10
     (“SFC”). The SFC is an abbreviated form that each individual Plaintiff will complete, indicating
11
     their individual claims, and adopting the factual allegations set forth in the Master Complaint as the
12
     basis for those individual claims. By this process, all allegations set forth in the Master Complaint
13
     shall be deemed pleaded against all relevant parties named in each SFC.
14

15               4.   Each SFC filed in this MDL proceeding shall indicate the federal district in which

16   the individual Plaintiff(s) originally filed or would have originally filed their Complaint.
17               5.   The procedures for filing the Master Complaint and the SFC, do not reflect that the
18
     “CMO NO. 3 DEFENDANTS” have agreed to or admitted the allegations set forth in those pleadings,
19
     nor have the “CMO NO. 3 DEFENDANTS” conceded or waived their right to dispute the legal
20
     validity of the claims alleged therein.
21

22
     1
23       See ECF Doc. No. 388.
     2
         See ECF Doc. No. 309.
24
     3
      Altria Client Services LLC, Altria Group Distribution Company, Altria Enterprises LLC, James Monsees,
25   Adam Bowen, Nicholas Pritzker, Hoyoung Huh, Riaz Valani, Mother Murphy’s Labs, Inc., Alternative
     Ingredients, Inc., Tobacco Technology, Inc., Eliquitech, Inc., McLane Company, Inc., Eby-Brown
26   Company, LLC, Core-Mark Holding Company, Inc., Chevron Corporation, Circle K Stores Inc., Speedway
     LLC, 7-Eleven, Inc., Walmart, Walgreens Boots Alliance, Inc.
27

28
                                                                    ORDER GOVERNING ADOPTION OF MASTER
         1917474.1                                      2          COMPLAINT (PERSONAL INJURY) AND SHORT
                                                                       FORM COMPLAINT (PERSONAL INJURY)
 1             6.    Each Plaintiff with a case pending in this MDL as of the date of this Order, shall file
 2   a SFC by April 13, 2020 naming each diverse Defendant against whom Plaintiff is asserting claims,
 3
     by placing a check-mark in the box next to the diverse Defendants name to select each applicable
 4
     diverse Defendant against whom claims are alleged.
 5
               7.    Each Plaintiff with a case transferred into this MDL after the date of this Order, shall
 6

 7   file a SFC within twenty (20) days of transfer into this MDL, naming each diverse Defendant against

 8   whom Plaintiff is asserting claims, by placing a check-mark in the box next to the diverse Defendants

 9   name to select each applicable diverse Defendant against whom claims are alleged.
10
               8.    Plaintiffs should only select Defendants, by placing a check-mark next to the
11
     Defendants name, if Diversity exists and the Court expects that each Plaintiff and their counsel will
12
     make a carefully individualized evaluation of the basis for naming appropriate defendants in the
13
     filed SFC.
14

15             9.    For purposes of the calculating the statutes of limitation and/or repose as to

16   previously filed cases, the date that the Plaintiff first started an action by filing an original
17   Complaint or other pleading, in either state or federal court, shall be deemed the relevant date of
18
     first filing not the later date when the SFS was filed.
19
     III.      RESPONSE TO MASTER COMPLAINT AND SHORT FORM COMPLAINTS
20
               10.   To eliminate potential delays and to promote judicial efficiency with respect to the
21

22   administration of this MDL proceedings, all Defendants named in the Master Complaint—including

23   those “NEWLY NAMED DEFENDANTS” identified in paragraph 2, footnote 3 above—need not

24   answer or otherwise respond to any SFC filed in this MDL proceeding until ordered to do so by the
25   Court.
26
27

28
                                                                     ORDER GOVERNING ADOPTION OF MASTER
       1917474.1                                         3          COMPLAINT (PERSONAL INJURY) AND SHORT
                                                                        FORM COMPLAINT (PERSONAL INJURY)
 1   IV.         SERVICE OF PROCESS
 2               11.   Plaintiffs may file an action against any “NEWLY NAMED DEFENDANTS”
 3
     directly in the MDL by using the Master Complaint which is deemed adopted into any filed SFC.
 4
                 A.    SERVICE OF PROCESS OF THE NEWLY NAMED DEFENDANTS
 5
                 12.   By this Order, Plaintiffs who name any “NEWLY NAMED DEFENDANT” in their
 6

 7   SFC may effectuate service of process on each “NEWLY NAMED DEFENDANT” by serving upon

 8   each NEWLY NAMED DEFENDANT named in a SFC, in accordance with Rule 4 of the Federal

 9   Rules of Civil Procedure with the following:
10
                       a. a copy of the Master Complaint;
11
                       b. the SFC;
12
                       c. a copy of this Order, and,
13
                       d. a Summons.
14

15               B.    SERVICE OF PROCESS OF THE CMO-3 DEFENDANTS

16               13.   For the “CMO NO. 3 DEFENDANTS” already in this MDL who have stipulated
17   and agreed to E-mail service in accordance with Case Management Order No. 3 4 that form of
18
     alternative service is still available. A Plaintiff that is serving a SFC pursuant to CMO-3 is not
19
     required to serve a copy of the Master Complaint by e-mail upon the “CMO NO. 3
20
     DEFENDANTS.”
21

22               14.   Upon effectuated service of process in accordance with Rule 4 of the Federal Rules

23   of Civil Procedure, each “CMO NO. 3 DEFENDANT” shall promptly file an Entry of Appearance

24   in this Court.
25

26
27

28   4
         See ECF Doc. No.309.
                                                                   ORDER GOVERNING ADOPTION OF MASTER
         1917474.1                                      4         COMPLAINT (PERSONAL INJURY) AND SHORT
                                                                      FORM COMPLAINT (PERSONAL INJURY)
 1

 2            15.   Neither the existence of this Order nor any of its terms shall in any manner burden
 3
     the right of any “CMO NO. 3 DEFENDANT” or “NEWLY NAMED DEFENDANT” to assert
 4
     defenses available under Federal Rule of Civil Procedure 12(b) or otherwise challenge the
 5
     sufficiency of any claim in the Master Complaint under the applicable laws.
 6

 7                                               On this 27th day of March, 2020
 8

 9

10                                               _______________
                                                 Hon. William H. Orrick
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                 ORDER GOVERNING ADOPTION OF MASTER
      1917474.1                                      5          COMPLAINT (PERSONAL INJURY) AND SHORT
                                                                    FORM COMPLAINT (PERSONAL INJURY)
 1                                                     EXHIBIT A

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                      SAN FRANCISCO DIVISION
10         IN RE JUUL LABS, INC., MARKETING,                       Case No. 3:19-md-02913-WHO
           SALES PRACTICES, AND PRODUCTS
11         LIABILITY LITIGATION                                    Honorable William H. Orrick
12

13 This Document Relates to:                                        JURY TRIAL DEMANDED

14 [INSERT PLAINTIFF NAME HERE]

15
                     SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
16                                 (PERSONAL INJURY)

17          The Plaintiff(s) named below file(s) this Short-Form Complaint and Demand for Jury Trial
   against Defendants named below by and through the undersigned counsel. Plaintiff(s) incorporate(s)
18 by reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal
   Injury), in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Lability Litigation, MDL
19
   No. 2913 in the United States District Court for the Northern District of California. Plaintiff(s)
20 file(s) this Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.

21           Plaintiff(s) select and indicate by checking-off where requested, the Parties and Causes of
     Actions specific to this case.1
22
               Plaintiff, by and through their undersigned counsel, allege as follows:
23

24

25
     1
         If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
26 facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
     requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach
27 additional pages to this Short-Form Complaint.

28
                                                            -1-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
 1

 2 I.          DESIGNATED FORUM2

 3             1.      Identify the Federal District Court in which the Plaintiff would have filed in the
                       absence of direct filing:
 4
                          [INSERT FEDERAL DISTRICT COURT]
 5
                        (“Transferee District Court”).
 6
     II.       IDENTIFICATION OF PARTIES
 7
               A.      PLAINTIFF(S)
 8
                    2. Injured Plaintiff(s): Name of the individual injured due to use of JUUL products:
 9
                        [INSERT PLAINTIFF NAME]
10
                        (“Plaintiff”).
11

12                  3. At the time of the filing of this Short-Form Complaint, Plaintiff resides at:
                         [INSERT PLAINTIFF ADDRESS (CITY AND STATE ONLY)]
13

14
                    4. Consortium Plaintiff: Name of the individual(s) that allege damages for loss of
15                     consortium:
16                       [INSERT CONSORTIUM PLAINTIFF NAME]

17                      (“Consortium Plaintiff”).

18
                    5. Survival and/or Wrongful Death Claims:
19                     (a)     Name and residence of Decedent Plaintiff when he/or she suffered a JUUL
                               related death:
20
                               [INSERT PLAINTIFF/DECEDENT NAME AND ADDRESS (CITY AND
21                             STATE ONLY)]
22
                       (b)     Plaintiff/Decedent died on:
23
                               [INSERT DATE]
24

25
                       (c)     Plaintiff is filing this case in a representative capacity as the [INSERT
26                             DESCRIPTOR IE. ADMINSTRATOR ETC.] of the [INSERT

27
     2
28       See Case Management Order No. 3, at II(C) (ECF No. 309).
                                                          -2-
                                                          SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                               (PERSONAL INJURY)
 1                              DESCRIPTOR IE. ESTATE OF NAME, ETC] having been duly appointed
                                as such by the Court of [INSERT NAME OF COURT].
 2
                B.      DEFENDANT(S)
 3

 4               6.     Plaintiff(s) name(s) the following Defendants in this action

 5 [BEFORE PROCEEDING - PLEASE CAREFULLY READ AND CONSIDER THE PLACES OF
   INCORPORATION AND PRINCIPAL PLACE OF BUSINESS OR RESIDENCE OF EACH
 6 DEFENDANT BEFORE SELECTING TO ENSURE THAT YOU ARE NOT NAMING ANY
   DEFENDANTS FROM THE SAME STATE OF THE PLAINTIFF. THE PLACE OF
 7 INCORPORATION, PRINCIPAL PLACE OF BUSINESS OR RESIDENCE OF EACH

 8 DEFENDANT IS IN THE FOOTNOTES FOR YOUR CONVENIENCE]:

 9

10                               JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.;3

11                               ALTRIA GROUP, INC.;4
12                               PHILIP MORRIS USA, INC.;5
13
                                 ALTRIA CLIENT SERVICES LLC;6
14
                                 ALTRIA GROUP DISTRIBUTION COMPANY;7
15
                                 ALTRIA ENTERPRISES LLC;8
16

17                      THE MANGEMENT DEFENDANTS

18                               JAMES MONSEES;9

19                               ADAM BOWEN;10
20                               NICHOLAS PRITZKER;11
21

22   3
         Delaware corporation, with its principal place of business in San Francisco, California.
23   4
         Virginia corporation, with its principal place of business in Richmond, Virginia.
     5
24       Virginia corporation with its principal place of business in Richmond, Virginia.
     6
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
25
     7
         Virginia corporation with its principal place of business in Richmond, Virginia.
26   8
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
27   9
         A resident of California.
     10
28        A resident of California.
                                                             -3-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
 1                               HOYOUNG HUH;12

 2                               RIAZ VALANI;13
 3
                        THE E-LIQUID MANUFACTURING DEFENDANTS
 4
                                 MOTHER MURPHY'S LABS, INC.;14
 5
                                 ALTERNATIVE INGREDIENTS, INC.;15
 6
                                 TOBACCO TECHNOLOGY, INC.;16
 7

 8                               eLIQUITECH, INC.;17

 9                      THE DISTRIBUTOR DEFENDANTS
10                               MCLANE COMPANY, INC.;18
11
                                 EBY-BROWN COMPANY, LLC;19
12
                                 CORE-MARK HOLDING COMPANY, INC.;20
13
                        THE RETAILER DEFENDANTS
14

15                               CHEVRON CORPORATION;21

16                               CIRCLE K STORES INC.;22

17                               SPEEDWAY LLC;23
18
     11
19        A resident of California.
     12
          A resident of California.
20   13
          A resident of California.
21   14
          North Carolina corporation, with a principal place of business in North Carolina.
     15
22        North Carolina corporation, with a principal place of business in North Carolina.
     16
          Maryland corporation, with a principal place of business in Maryland.
23
     17
          Maryland corporation, with a principal place of business in Maryland.
24   18
          Texas corporation with a principal place of business in Texas.
     19
25        Delaware limited liability company with a principal place of business in Illinois.
     20
       Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
26
     of business Texas.
27   21
          Delaware corporation with a principal place of business in California.
     22
28        Texas corporation with a principal place of business in Arizona.
                                                             -4-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
 1                               7-ELEVEN, INC.;24

 2                               WALMART;25
 3
                                 WALGREENS BOOTS ALLIANCE, INC.26
 4
                C.      PRODUCT USE
 5
                7.      Plaintiff used JUUL during the time period including from [INSERT
 6                      MONTH/DATE] to [INSERT MONTH/DATE] and that use caused and or
                        substantially contributed to his/her injury.
 7

 8              D.      PHYSICAL INJURY27

 9              8.      The Plaintiff(s) experienced the following physical condition, injury or illness
                        alleged to have been caused and or contributed to as a substantial factor by JUUL:
10
                                  ADDICTION
11

12                                NICOTINE POISIONING

13                               BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):
14
                                         ANGER/OUTBURSTS
15
                                         MOOD SWINGS
16                                       IRRITABILITY
17                                       SUICIDAL THOUGHTS
                                         SUICIDAL ATTEMPTS
18
                                         DEATH BY SUICIDE
19
                                         OTHER (specify): ______________________________
20

21

22   23
          Delaware corporation with a principal place of business in Ohio.
23   24
          Texas corporation with a principal place of business in Texas.
     25
24        Delaware corporation with a principal place of business in Arkansas.
     26
          Delaware corporation with a principal place of business in Illinois.
25
     27
          Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
26 required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
     which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
27 that emotional and psychological damages are asserted by the Plaintiff.

28
                                                              -5-
                                                               SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                    (PERSONAL INJURY)
 1
     COGNITIVE ISSUES (check all that apply):
 2
           ATTENTION DEFICIT DISORDER
 3
           LEARNING IMPAIRMENTS
 4
           LACK OF CONCENTRATION
 5         TROUBLE SLEEPING
 6         OTHER (specify):____________________________
 7
     CARDIOVASCULAR (check all that apply):
 8
            HEART ATTACK
 9          OTHER CARDIOVASCULAR DIAGNOSIS (specify)
            ______________________________________________
10

11   NEUROLOGIC (check all that apply):
12     SEIZURES
       STROKE
13

14
     RESPIRATORY/LUNG (check all that apply):
15     ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
       EOSINOPHILIA
16
       ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE PNEUMONIA
17
       ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)
18     ASTHMA
19     BRONCHITIS
20     CHRONIC LUNG PROBLEMS
       CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)
21
       E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED LUNG
22     INJURY (EVALI)
23     ESPHYSEMA
       LIPOID PNEUMONIA
24
       LUNG TRANSPLANT
25
       OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE
26     PNEUMONIA (any type) (specify): __________________________
27     POPCORN LUNG/BRONCHIOLITIS OBLITERANS
28
                           -6-
                            SHORT-FORM COMPLAINT AND JURY DEMAND
                                                 (PERSONAL INJURY)
 1

 2
                             DEATH
 3

 4                           OTHER PERSONAL INJURIES (specify): ________________________
 5
                        [INSERT ANY AND ALL OTHER PHYSICAL INJURIES]
 6

 7          9.     The physical condition, injury or illness alleged in paragraph 7 occurred on or about:
                   [INSERT APPROXIMATE DATE(S)OF INJURIE(S)]
 8
     V.     CAUSES OF ACTION ASSERTED
 9

10          10.    The following Causes of Action asserted in the Plaintiffs’ Consolidated Master

11 Complaint (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated

12 Master Complaint (Personal Injury), are adopted in this Short Form Complaint by reference:

13
      Check if   Cause  Cause of Action
14    Applicable of
                 Action
15               Number
16                      I      STRICT LIABILITY - DESIGN DEFECT
17
                       II      STRICT LIABILITY - FAILURE TO WARN
18
                       III     STRICT LIABILITY - MANUFACTURING DEFECT
19
                       IV      PRODUCTS LIABILITY - NEGLIGENT DESIGN
20

21                     V       PRODUCTS LIABIITY –NEGLIGENT FAILURE TO WARN

22                     VI      PRODUCTS LIAIBILITY – NEGLIGENT MANUFACTURING
23                    VII      NEGLIGENCE AND/OR GROSS NEGLIGENCE
24
                      VIII     NEGLIGENT FAILURE TO RECALL/ RETROFIT
25
                       IX      NEGLIGENT MISREPRESENTATION
26
                       X       FRAUD
27

28                     XI      FRAUDULENT CONCEALMENT
                                                    -7-
                                                     SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                          (PERSONAL INJURY)
 1   Check if   Cause  Cause of Action
     Applicable of
 2              Action
                Number
 3

 4
                  XII   CONSPIRACY TO COMMIT FRAUD
 5
                 XIII   UNJUST ENRICHMENT
 6

 7               XIV    VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
                        PROTECTION LAW and specify which state’s statute below
 8                      _______________________
 9               XV     BREACH OF EXPRESS WARRANTY
10
                 XVI    BREACH OF AN IMPLIED WARRANTY OF
11                      MERCHANTABILITY

12               XVII   WRONGFUL DEATH
13
                XVIII   SURVIVAL ACTION
14
                 XIX     LOSS OF CONSORTIUM
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                         -8-
                                          SHORT-FORM COMPLAINT AND JURY DEMAND
                                                               (PERSONAL INJURY)
 1 VI.     ADDITIONAL CAUSES OF ACTION

 2                                                     NOTE
 3       If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the
         specific facts supporting any such additional Cause(s) of Action, must be pled in a manner complying
 4       with the requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may
         attach additional pages to this Short-Form Complaint.
 5

 6

 7          11.     Plaintiff(s) assert(s) the following additional theories against the Defendants
     designated in paragraph 6 above:
 8
          [YOU MAY ATTACH ADDITIONAL PAGES, IF NECESSARY]
 9

10

11

12

13

14

15

16

17

18
             WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants for
19

20 compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries

21 at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together

22 with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and

23 such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’

24
     Consolidated Master Complaint (Personal Injury).
25

26
27

28
                                                        -9-
                                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
 1                                  JURY DEMAND

 2   Plaintiff(s) hereby demand a trial by jury as to all claims in this action.
 3
                                                            [SIGNATURE BLOCK]
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               - 10 -
                                                 SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                      (PERSONAL INJURY)
